Devin, J.
The statute under which this defendant was indicted designates the acts constituting the criminal offense as follows:
“It shall be unlawful for any person other than duly authorized peace officers or officers of the court to represent to any person that they are duly authorized peace officers, and acting upon such representation to arrest any person, search any building, or in any way impersonate a peace officer or act in accordance with the authority delegated to duly authorized peace officers.”
The offense defined by the statute consists of two material elements, both of which must be made to appear before the person charged can be convicted. He must have made a false representation that he is a duly authorized peace officer, and acting upon such representation he must have arrested some person, searched a building, or done some act in accordance with the authority delegated to duly authorized officers.
The charge in the bill of indictment in this instance was that the defendant falsely represented to the witness Chavis that he was a peace officer and that acting upon such representation he attempted to arrest Chavis.
To constitute the offense there must be an intentionally false impersonation of the officer designated in the statute, and the offense must be consummated in accordance with the terms and meaning of the statute. To constitute the offense requires something beyond the false pretense. There must be some overt act in furtherance of the false personation. 35 C.J.S. 629, 630. And it would not be sufficient if the person charged represented himself merely as an officer but not as the particular officer specified in the statute. Walker v. State (Tex.), 229 S.W. 853.
After examining the evidence set out in the record in the light of the specific language of the statute, we reach the conclusion that, while the conduct of the defendant on this occasion was reprehensible, the evidence was insufficient to show a violation of the statute under which he was indicted.
The defendant made no oral representation that he was a peace officer. The only evidence offered by the State on this point was that *233he exhibited the courtesy card referred to, but the witness examined the card and was not misled by it.
While the defendant stopped his car in such a position as to prevent the witness Chavis, for a few minutes, from proceeding as he had intended, the defendant used no words or action which would indicate he intended or attempted to arrest him.
We think the motion for judgment as of nonsuit should have been allowed.
Reversed.
BaeNhill, C. J., took no part in the consideration or decision of this case.
This opinion was written in accordance with the Court’s decision and filed by order of the Court after expiration of period of active service of Devin, J., upon recall to serve temporarily as provided by law.